


Exhibit 10.2

 

FORM OF SIMON PROPERTY GROUP

 

SERIES 2014 LTIP UNIT AWARD AGREEMENT

 

This Series 2014 LTIP Unit Award Agreement (“Agreement”) made as of the date set
forth below, among Simon Property Group, Inc., a Delaware corporation (the
“Company”), its subsidiary, Simon Property Group, L.P., a Delaware limited
partnership and the entity through which the Company conducts substantially all
of its operations (the “Partnership”), and the person identified below as the
grantee (the “Grantee”).

 

Recitals

 

A.            The Grantee is an employee of the Company or one of its affiliates
and provides services to the Partnership.

 

B.            The Compensation Committee (the “Committee”) of the Board of
Directors of the Company (the “Board”) approved this award (this “Award”)
pursuant to the Partnership’s 1998 Stock Incentive Plan (as further amended,
restated or supplemented from time to time hereafter, the “Plan”) and the Eighth
Amended and Restated Agreement of Limited Partnership of the Partnership, as
amended, restated and supplemented from time to time hereafter (the “Partnership
Agreement”), to provide officers of the Company or its affiliates, including the
Grantee, in connection with their employment, with the incentive compensation
described in this Agreement, and thereby provide additional incentive for them
to promote the progress and success of the business of the Company and its
affiliates, including the Partnership. This Award was approved by the Committee
pursuant to authority delegated to it by the Board as set forth in the Plan and
the Partnership Agreement to make grants of LTIP Units (as defined in the
Partnership Agreement).

 

C.            The Company, the Partnership and the Grantee entered into a Simon
Property Group Series 2011 LTIP Unit Award Agreement dated as of July 6, 2011
(“Prior Agreement”) evidencing an award of a series of LTIP Units that were
designated as the Series 2011 LTIP Units pursuant to the Partnership Agreement
and a Certificate of Designation of Series 2011 LTIP Units of the Partnership
(the “Certificate of Designation”).

 

D.            The Prior Agreement evidenced an award of a series of LTIP Units
that have been designated as the Series 2014 LTIP Units pursuant to the
Partnership Agreement and the Certificate of Designation of Series 2014 LTIP
Units of the Partnership (the “Certificate of Designation”).

 

NOW, THEREFORE, the Company, the Partnership and the Grantee agree as follows:

 

1.             Administration.  This Award shall be administered by the
Committee which has the powers and authority as set forth in the Plan.  Should
there be any conflict between the terms of this Agreement and the Certificate of
Designation, on the one hand, and the Plan and the Partnership Agreement, on the
other hand, the terms of this Agreement and the Certificate of Designation shall
prevail.

 

1

--------------------------------------------------------------------------------


 

2.             Definitions.  Capitalized terms used herein without definitions
shall have the meanings given to those terms in the Plan.  In addition, as used
herein:

 

“Absolute TSR Goal” means the goal for TSR on an absolute basis as set forth on
Exhibit A; provided however, such goal shall be modified as provided in
Section 4(d) in connection with a Change of Control.

 

“Annualized TSR Percentage” means the annualized equivalent of the TSR
Percentage.

 

“Award Date” means the date that the Award LTIP Units were granted as set forth
on Schedule A.

 

“Award LTIP Units” has the meaning set forth in the Recitals.

 

“Baseline Value” means $158.09, the per share closing price of the Common Stock
reported by The New York Stock Exchange for the last trading date preceding
January 1, 2013.  For purposes of the REIT Index and S&P Index measures used in
determining the attainment of each of the respective Relative TSR Goals, the
baseline value for each shall also be the ending value of the applicable index
as of the last day of the year prior to the Effective Date.

 

“Cause” shall have the meaning specified in the Grantee’s Employment Agreement
or, in the case the Grantee is not employed pursuant to an employment agreement
or is party to an Employment Agreement that does not define the term, “Cause”
shall mean any of the following acts by the Grantee: (i) embezzlement or
misappropriation of corporate funds, (ii) any acts resulting in a conviction
for, or plea of guilty or nolo contendere to, a charge of commission of a
felony, (iii) misconduct resulting in injury to the Company or any affiliate,
(iv) activities harmful to the reputation of the Company or any affiliate, (v) a
material violation of Company or affiliate operating guidelines or policies,
(vi) willful refusal to perform, or substantial disregard of, the duties
properly assigned to the Grantee, or (vi) a violation of any contractual,
statutory or common law duty of loyalty to the Company or any affiliate.

 

“Change of Control” means:

 

(i)            Any “person,” as such term is used in Sections 13(d) and 14(d) of
the Exchange Act (other than the Company, any of its subsidiaries, or the estate
of Melvin Simon, Herbert Simon or David Simon (the “Simons”), or any trustee,
fiduciary or other person or entity holding securities under any employee
benefit plan or trust of the Company or any of its subsidiaries), together with
all “affiliates” and “associates” (as such terms are defined in Rule 12b-2 under
the Exchange Act) of such person, shall become the “beneficial owner” (as such
term is defined in Rule 13d-3 under the Exchange Act), directly or indirectly,
of securities of the Company representing twenty-five percent (25%) or more of
the Company’s then outstanding voting securities entitled to vote generally in
the election of directors; provided that for purposes of determining the
“beneficial ownership” (as such term is defined in Rule 13d-3 under the Exchange
Act) of any “group” of which the Simons or any of their affiliates or associates
is a member (each such entity or individual, a “Related Party”), there shall not
be

 

2

--------------------------------------------------------------------------------


 

attributed to the beneficial ownership of such group any shares beneficially
owned by any Related Party;

 

(ii)           Individuals who, as of the date hereof, constitute the Board of
Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors; provided, however,
that any individual becoming a director subsequent to the date hereof whose
election, or nomination for election by the Company’s stockholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest or other actual or threatened solicitation of
proxies or consents by or on behalf of a person other than the Board of
Directors;

 

(iii)          The consummation of a reorganization, merger or consolidation in
which the Company and/or the Partnership is a party, or of the sale or other
disposition of all or substantially all of the assets of the Company and/or the
Partnership (any such reorganization, merger, consolidation or sale or other
disposition of assets being referred to as a “Business Combination”), in each
case unless, following such Business Combination, (A) more than sixty percent
(60%) of the combined voting power of the then outstanding voting securities of
the surviving or acquiring corporation resulting from the Business Combination
entitled to vote generally in the election of directors is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the beneficial owners of the Company’s outstanding voting
securities immediately prior to such Business Combination in substantially the
same proportions as their beneficial ownership, immediately prior to such
Business Combination, of the Company’s outstanding voting securities, (B) no
person (excluding the Company, the Simons, any employee benefit plan or related
trust of the Company or such surviving or acquiring corporation resulting from
the Business Combination and any person beneficially owning, immediately prior
to such reorganization, merger or consolidation, directly or indirectly,
twenty-five percent (25%) or more of the Company’s outstanding voting
securities) beneficially owns, directly or indirectly, twenty-five percent (25%)
or more of the combined voting power of the then outstanding voting securities
of the surviving or acquiring corporation resulting from the Business
Combination entitled to vote generally in the election of directors and (C) at
least a majority of the members of the board of directors of the surviving or
acquiring corporation resulting from such Business Combination were members of
the Incumbent Board at the time of the execution of the initial agreement
providing for such Business Combination; or

 

(iv)          Approval by the stockholders of a complete liquidation or
dissolution of the Company and/or the Partnership.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

3

--------------------------------------------------------------------------------


 

“Common Stock” means the Company’s common stock, par value $0.0001 per share,
either currently existing or authorized hereafter.

 

“Continuous Service” means the continuous service to the Company or any
subsidiary or affiliate, without interruption or termination, in any capacity of
employment. Continuous Service shall not be considered interrupted in the case
of:  (i) any approved leave of absence; (ii) transfers among the Company and any
subsidiary or affiliate in any capacity of employment; or (iii) any change in
status as long as the individual remains in the service of the Company and any
subsidiary or affiliate in any capacity of employment. An approved leave of
absence shall include sick leave (including, due to any mental or physical
disability whether or not such condition rises to the level of a Disability),
military leave, or any other authorized personal leave.  For purposes of
determining Continuous Service, service with the Company includes service,
following a Change of Control, with a surviving or successor entity (or its
parent entity) that agrees to continue, assume or replace this Award, as
contemplated by Section 4(d)(ii)(B).

 

“Designation” means the Certificate of Designation of Series 2014 LTIP Units of
the Partnership approved by the Company as the general partner of the
Partnership.

 

“Disability” means, with respect to the Grantee, a “permanent and total
disability” as defined in Section 22(e)(3) of the Code.

 

“Earned LTIP Units” means those Award LTIP Units that have been determined by
the Committee to have been earned on the Valuation Date based on the extent to
which the Absolute TSR Goal and the Relative TSR Goals have been achieved as set
forth in Section 3(c) or have otherwise been earned under Section 4.

 

“Effective Date” means the close of business on January 1, 2014.

 

“Employment Agreement” means, as of a particular date, any employment or similar
service agreement then in effect between the Grantee, on the one hand, and the
Company or one of its Subsidiaries, on the other hand, as amended or
supplemented through such date.

 

“Ending Common Stock Price” means, as of a particular date, the average of the
closing prices of the Common Stock reported by The New York Stock Exchange for
the twenty (20) consecutive trading days ending on (and including) such date;
provided, however, that if such date is the date upon which a Change of Control
occurs, the Ending Common Stock Price as of such date shall be equal to the fair
value, as determined by the Committee, of the total consideration paid or
payable in the transaction resulting in the Change of Control for one share of
Common Stock.  For purposes of determining whether the Absolute TSR Goals and
the Relative TSR Goals have been attained, an average of the closing
measurements published for the twenty (20) consecutive trading days ending on
(and including) Valuation Date shall be used for determining the ending REIT
Index and S&P Index measures.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Family Member” has the meaning set forth in Section 7.

 

4

--------------------------------------------------------------------------------


 

“Good Reason” shall have the meaning specified in the Grantee’s Employment
Agreement, or, if the Grantee is not employed pursuant to an employment
agreement or is party to an Employment Agreement that does not define the term,
“Good Reason” shall mean any of the following events that occurs without the
Grantee’s prior consent:

 

(i)            the Grantee experiences a material diminution in title,
employment duties, authority or responsibilities as compared to the title,
duties, authority and responsibilities as in effect during the 90-day period
immediately preceding the Change of Control;

 

(ii)           the Grantee experiences a material diminution in compensation and
benefits as compared to the compensation and benefits as in effect during the
90-day period immediately preceding the Change of Control, other than (A) a
reduction in compensation which is applied to all employees of the Company or
affiliate in the same dollar amount or percentage, or (B) a reduction or
modification of any employee benefit program covering substantially all of the
employees of the Company or affiliate, which reduction or modification generally
applies to all employees covered under such program; or

 

(iii)          the Grantee is required to be based at any office or location
that is in excess of 50 miles from the principal location of the Grantee’s work
during the 90-day period immediately preceding the Change of Control.

 

Before a resignation will constitute a resignation for Good Reason, the Grantee
must give the Company or applicable affiliate a notice of resignation within 30
calendar days of the occurrence of the event alleged to constitute Good Reason. 
The notice must set forth in reasonable detail the specific reason for the
resignation and the facts and circumstances claimed to provide a basis for
concluding that such resignation is for Good Reason.  Failure to provide such
notice within such 30-day period shall be conclusive proof that the Grantee does
not have Good Reason to terminate employment.  In addition, Good Reason shall
exist only if the Company or applicable affiliate fails to remedy the event or
events constituting Good Reason within 30 calendar days after receipt of the
notice of resignation.

 

“LTIP Units” means the Series 2014 LTIP Units issued pursuant to the
Designation.

 

“Partial Service/Performance Factor” means a factor carried out to the sixth
decimal to be used in calculating the Earned LTIP Units pursuant to
Section 4(b) in the event of a Qualified Termination, or pursuant to
Section 4(d) in the event of a Change of Control prior to the Valuation Date,
determined by dividing the number of calendar days that have elapsed since the
Effective Date to and including the date of the Grantee’s Qualified Termination
or a Change of Control, whichever is applicable, by 1,095.

 

“Partnership Units” or “Units” has the meaning provided in the Partnership
Agreement.

 

“Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization, other
entity or “group” (as defined in the Exchange Act).

 

5

--------------------------------------------------------------------------------


 

“Per Unit Purchase Price” has the meaning set forth in Section 5.

 

“Plan” has the meaning set forth in the Recitals.

 

“Qualified Termination” has the meaning set forth in Section 4(b).

 

“REIT Index” means the MSCI REIT Total Return Index or any successor index.

 

“Relative TSR Goals” means the goals set for TSR on a relative basis as compared
to the REIT Index and the S&P Index as set forth on Exhibit A.

 

“S&P Index” means the Standard & Poors 500 Total Return Index (Symbol: SPXT) of
large capitalization U.S. stocks or any successor index.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Total Stockholder Return” or “TSR” means, with respect to a share of Common
Stock as of a particular date of determination, the sum of: (A) the difference,
positive or negative, between the Ending Common Stock Price as of such date and
the Baseline Value, plus (B) the total per-share dividends and other
distributions (excluding distributions described in Section 6) with respect to
the Common Stock declared between the Effective Date and such date of
determination and assuming contemporaneous reinvestment in Common Stock of all
such dividends and distributions, using as a re-investment price, the closing
price per share of the Common Stock as of the most recent ex-dividend date so
long as the “ex-dividend” date with respect thereto falls prior to such date of
determination.

 

“Transfer” has the meaning set forth in Section 7.

 

“TSR Percentage” means the TSR achieved with respect to a share of Common Stock
from the Effective Date to the Valuation Date determined by following quotient:
(A) the TSR divided by (B) the Baseline Value.

 

“Valuation Date” means December 31, 2015.

 

“Vested LTIP Units” means those Earned LTIP Units that have fully vested in
accordance with the time-based vesting conditions of Section 3(d) or have vested
on an accelerated basis under Section 4.

 

3.             Award.

 

(a)           The Grantee is granted as of the Award Date, the number of Award
LTIP Units set forth on Schedule A which are subject to forfeiture provided in
this Section 3 and Section 4.  It is a condition to the effectiveness of this
Award that the Grantee execute and deliver within ten (10) business days from
the Award Date a fully executed copy of this Agreement and such other documents
that the Company and/or the Partnership reasonably request in order to comply
with all applicable legal requirements, including, without limitation, federal
and state securities laws, and the Grantee pays the Per Unit Purchase Price for
each such Award LTIP Unit issued.

 

6

--------------------------------------------------------------------------------


 

(b)           The Award LTIP Units are subject to forfeiture during a maximum of
a five-year period based on a combination of (i) the extent to which the
Absolute TSR Goal and the Relative TSR Goals are achieved and (ii) the passage
of five years or a shorter period in certain circumstances as provided herein in
Section 4.  Award LTIP Units may become Earned LTIP Units and Earned LTIP Units
may become Vested LTIP Units in the amounts and upon the conditions set forth in
this Section 3 and in Section 4, provided that, except as otherwise expressly
set forth in this Agreement with respect to a Qualified Termination or Change of
Control, or as determined by the Committee, in its sole discretion, as provided
in Section 4(f), the Continuous Service of the Grantee continues through and on
each applicable vesting date.

 

(c)           As soon as practicable following the Valuation Date, but as of the
Valuation Date, the Committee will determine:

 

(i)            the extent to which the Absolute TSR Goal has been achieved;

 

(ii)           the extent to which the Relative TSR Goals have been achieved;

 

(iii)          using the payout matrix on Exhibit A, the number of Earned LTIP
Units to which the Grantee is entitled; and

 

(iv)          the calculation of the Partial Service/Performance Factor, if
applicable to the Grantee.

 

If the number of Earned LTIP Units is smaller than the number of Award LTIP
Units, then the Grantee, as of the Valuation Date, shall forfeit a number of
Award LTIP Units equal to the difference without payment of any consideration by
the Partnership other than as provided in the last sentence of Section 5;
thereafter the term LTIP Units will refer only to the Earned LTIP Units and
neither the Grantee nor any of his or her successors, heirs, assigns, or
personal representatives will thereafter have any further rights or interests in
the Award LTIP Units that were so forfeited.

 

(d)           The Earned LTIP Units shall become Vested LTIP Units in the
following amounts and at the following times, provided that the Continuous
Service of the Grantee continues through and on the applicable vesting date or
the accelerated vesting date provided in Section 4, as applicable:

 

(i)            fifty percent (50%) of the Earned LTIP Units shall become Vested
LTIP Units on January 1, 2017; and

 

(ii)           fifty percent (50%) of the Earned LTIP Units shall become Vested
LTIP Units on January 1, 2018.

 

(e)           Except as otherwise provided under Section 4, upon termination of
Continuous Service before the applicable vesting date, any Earned LTIP Units
that have not become Vested LTIP Units pursuant to Section 3(d) shall, without
payment of any consideration to the Grantee other than as provided in the last
sentence of Section 5, automatically and without notice be forfeited and be and
become null and void, and

 

7

--------------------------------------------------------------------------------


 

neither the Grantee nor any of his or her successors, heirs, assigns, or
personal representatives will thereafter have any further rights or interests in
such Earned LTIP Units.

 

4.             Termination of Grantee’s Employment; Death and Disability; Change
of Control.

 

(a)           If the Grantee’s Continuous Service terminates prior to the final
scheduled vesting date in Section 3(d), the provisions of Sections 4(b) through
Section 4(f) shall govern the treatment of the Grantee’s Award LTIP Units
exclusively, unless the Grantee’s Employment Agreement contains provisions that
expressly refer to this Section 4(a) and provides that those provisions of the
Employment Agreement shall instead govern the treatment of the Grantee’s LTIP
Units. In the event an entity of which the Grantee is an employee ceases to be a
subsidiary or affiliate of the Company, such action shall be deemed to be a
termination of employment of the Grantee for purposes of this Agreement, unless
the Grantee promptly thereafter becomes an employee of the Company or any of its
affiliates, provided that, the Committee or the Board, in its sole and absolute
discretion, may make provision in such circumstances for lapse of forfeiture
restrictions and/or accelerated vesting of some or all of the Grantee’s Award
LTIP Units and Earned LTIP Units that have not previously been forfeited,
effective immediately prior to such event. If a Change of Control occurs,
Section 4(d) shall govern the treatment of the Grantee’s Award LTIP Units
exclusively, notwithstanding the provisions of the Plan.

 

(b)           In the event of termination of the Grantee’s Continuous Service
before the Valuation Date by Grantee’s death or Disability (each a “Qualified
Termination”), the Grantee will not forfeit the Award LTIP Units upon such
termination, but the following provisions of this Section 4(b) shall modify the
treatment of the Award LTIP Units:

 

(i)            the calculations provided in Section 3(c) shall be performed as
of the Valuation Date as if the Qualified Termination had not occurred;

 

(ii)           the number of Earned LTIP Units calculated pursuant to
Section 3(c) shall be multiplied by the Partial Service/Performance Factor (with
the resulting number being rounded to the nearest whole LTIP Unit or, in the
case of 0.5 of a unit, up to the next whole unit), and such adjusted number of
LTIP Units shall be deemed the Grantee’s Earned LTIP Units for all purposes
under this Agreement; and

 

(iii)          the Grantee’s Earned LTIP Units as adjusted pursuant to Section
4(b)(ii) shall, as of the Valuation Date, become Vested LTIP Units and shall no
longer be subject to forfeiture pursuant to Section 3(e).

 

(c)           In the event of Qualified Termination after the Valuation Date,
all Earned LTIP Units that have not previously been forfeited pursuant to the
calculations set forth in Section 3(c) shall, as of the date of such Qualified
Termination, become Vested LTIP Units and no longer be subject to forfeiture
pursuant to Section 3(e); provided that, notwithstanding that no Continuous
Service requirement pursuant to Section 3(d) will

 

8

--------------------------------------------------------------------------------


 

apply to the Grantee after the effective date of a Qualified Termination after
the Valuation Date, the Grantee will not have the right to Transfer (as defined
in Section 7) except by reason of the Grantee’s death or request conversion of
his or her Vested LTIP Units under the Designation until such dates as of which
his or her Earned LTIP Units would have become Vested LTIP Units pursuant to
Section 3(d) absent a Qualified Termination.

 

(d)           If a Change of Control occurs prior to the final scheduled vesting
date specified in Section 3(d), the provisions of this Section 4(d) shall apply:

 

(i)            If the Change of Control occurs prior to the Valuation Date, the
calculation of the number of Earned LTIP Units as provided in Section 3(c) shall
be performed as of the date of the Change of Control; provided however, the
“Performance” percentages in the payout matrix in Exhibit A relating to the
Absolute TSR Goal shall be reduced for purposes of this calculation by
multiplying each such percentage by the Partial Service/Performance  Factor
(with the resulting percentage being rounded to the nearest tenth of a whole
percentage point or, in the case of 0.05 of a whole percentage point, up to the
next tenth of a whole percentage point).  The number of LTIP Units resulting
from the calculation described in this paragraph shall be deemed the Grantee’s
Earned LTIP Units for all purposes under this Agreement, and the balance of any
Award LTIP Units shall be forfeited as of the date of the Change of Control
without payment of any consideration to Grantee other than as provided in the
last sentence of Section 5.

 

(ii)           If, within 24 months after a Change of Control (A) described in
clauses (i) or (ii) of the definition of Change of Control or (B) described in
clause (iii) of the definition of Change of Control in connection with which the
surviving or successor entity (or its parent entity) agrees to continue, assume
or replace this Award, the Grantee’s Continuous Service terminates as the result
of either an involuntary termination for reasons other than Cause or a
resignation for Good Reason, then to the extent the Grantee’s Earned LTIP Units
have not already become Vested LTIP Units, such Earned LTIP Units shall become
Vested LTIP Units as of the termination of Continuous Service and shall no
longer be subject to forfeiture pursuant to Section 3(e).

 

(iii)          If this Award is not continued, assumed or replaced in connection
with a Change of Control described in clause (iii) of the definition of Change
of Control as contemplated by Section 4(d)(ii)(B), then to the extent the
Grantee’s Earned LTIP Units have not already become Vested LTIP Units, such
Earned LTIP Units shall become Vested LTIP Units as of the date of the Change of
Control and shall no longer be subject to forfeiture pursuant to Section 3(e). 
Unless the Committee provides otherwise in connection with a Change of Control
described in clause (iv) of the definition of Change of Control, the Grantee’s
Earned LTIP Units (as calculated pursuant to Section 4(d)(i) if the Change of
Control occurs before the Valuation Date) shall, to the extent they have not
already become Vested LTIP Units, become Vested LTIP Units immediately prior

 

9

--------------------------------------------------------------------------------


 

to the consummation of the liquidation, dissolution or sale of assets and shall
no longer be subject to forfeiture pursuant to Section 3(e).

 

(iv)          For purposes of this Section 4(d), this Award will be considered
assumed or replaced if, in connection with the Change of Control transaction,
either (A) the contractual obligations represented by this Award are expressly
assumed by the surviving or successor entity (or its parent entity) with
appropriate adjustments to the number and type of securities subject to this
Award that preserves the economic or financial value of this Award existing at
the time the Change of Control occurs, or (B) the Grantee has received a
comparable LTIP Unit award that preserves the economic or financial value of
this Award existing at the time of the Change of Control transaction and is
subject to substantially similar terms and conditions as this Award.

 

(v)           Unless and until the Earned LTIP Units become Vested LTIP Units
pursuant to Section 4(d)(ii) or Section 4(d)(iii), the Earned LTIP Units shall
vest in accordance with Section 3(d).

 

(e)           Notwithstanding the foregoing, in the event any payment to be made
hereunder after giving effect to this Section 4 is determined to constitute
“nonqualified deferred compensation” subject to Section 409A of the Code, then,
to the extent the Grantee is a “specified employee” under Section 409A of the
Code subject to the six-month delay thereunder, any such payments to be made
during the six-month period commencing on the Grantee’s “separation from
service” (as defined in Section 409A of the Code) shall be delayed until the
expiration of such six-month period.

 

(f)            Unless the Grantee’s Employee Agreement provides otherwise, in
the event of a termination of the Grantee’s Continuous Service other than a
Qualified Termination or a termination described in Section 4(d)(ii), all Award
LTIP Units and Earned LTIP Units that have not theretofore become Vested LTIP
Units shall, without payment of any consideration by the Partnership other than
as provided in the last sentence of Section 5, automatically and without notice
terminate, be forfeited and be and become null and void, and neither the Grantee
nor any of his or her successors, heirs, assigns, or personal representatives
will thereafter have any further rights or interests in such Award LTIP Units or
Earned LTIP Units, provided, however, in the event the termination of Grantee’s
employment is due to Grantee’s retirement after age 55, the Committee may
determine, in its sole discretion, that all or any portion of the Award LTIP
Units or the Earned LTIP Units shall become Vested LTIP Units, together with the
terms and conditions upon which any such Award LTIP Units or Earned LTIP Units
shall become Vested LTIP Units.

 

5.             Payments by Award Recipients. The Grantee shall have no rights
with respect to this Agreement (and the Award evidenced hereby) unless he or she
shall have accepted this Agreement prior to the close of business on the date
described in Section 3(a) by (a) making a contribution to the capital of the
Partnership by certified or bank check, wire transfer or other instrument
acceptable to the Committee (as defined in the Plan), of $0.25 (the “Per Unit
Purchase Price”), multiplied by the number of Award LTIP Units, (b) signing and
delivering to

 

10

--------------------------------------------------------------------------------

 

the Partnership a copy of this Agreement and (c) unless the Grantee is already a
Limited Partner (as defined in the Partnership Agreement), signing, as a Limited
Partner, and delivering to the Partnership a counterpart signature page to the
Partnership Agreement (attached as Exhibit B). The Per Unit Purchase Price paid
by the Grantee shall be deemed a contribution to the capital of the Partnership
upon the terms and conditions set forth herein and in the Partnership Agreement.
Upon acceptance of this Agreement by the Grantee, the Partnership Agreement
shall be amended to reflect the issuance to the Grantee of the LTIP Units so
accepted. Thereupon, the Grantee shall have all the rights of a Limited Partner
of the Partnership with respect to the number of Award LTIP Units, as set forth
in the Designation and the Partnership Agreement, subject, however, to the
restrictions and conditions specified herein. Award LTIP Units constitute and
shall be treated for all purposes as the property of the Grantee, subject to the
terms of this Agreement and the Partnership Agreement. In the event of the
forfeiture of the Grantee’s Award LTIP Units pursuant to this Agreement, the
Partnership will pay the Grantee an amount equal to the number of Award LTIP
Units so forfeited multiplied by the lesser of the Per Unit Purchase Price or
the fair market value of an Award LTIP Unit on the date of forfeiture as
determined by the Committee.

 

6.             Distributions.

 

(a)           The holders of Award LTIP Units, Earned LTIP Units and Vested LTIP
Units (until and unless forfeited pursuant to Section 3(e) or Section 4(g)),
shall be entitled to receive the distributions to the extent provided for in the
Designation and the Partnership Agreement.

 

(b)           All distributions paid with respect to LTIP Units shall be fully
vested and non-forfeitable when paid.

 

7.             Restrictions on Transfer.

 

(a)           Except as otherwise permitted by the Committee in its sole
discretion, none of the Award LTIP Units, Earned LTIP Units, Vested LTIP Units
or Partnership Units into which Vested LTIP Units have been converted shall be
sold, assigned, transferred, pledged, hypothecated, given away or in any other
manner disposed or encumbered, whether voluntarily or by operation of law (each
such action a “Transfer”); provided that Earned LTIP Units and Vested LTIP Units
may be Transferred to the Grantee’s Family Members (as defined below) by gift,
bequest or domestic relations order; and provided further that the transferee
agrees in writing with the Company and the Partnership to be bound by all the
terms and conditions of this Agreement and the Partnership Agreement and that
subsequent transfers shall be prohibited except those in accordance with this
Section 7.  Additionally, all such Transfers must be in compliance with all
applicable securities laws (including, without limitation, the Securities Act)
and the applicable terms and conditions of the Partnership Agreement. In
connection with any such Transfer, the Partnership may require the Grantee to
provide an opinion of counsel, satisfactory to the Partnership that such
Transfer is in compliance with all federal and state securities laws (including,
without limitation, the Securities Act).  Any attempted Transfer not in
accordance with the terms and conditions of this Section 7 shall be null and
void, and neither the Partnership nor the Company shall reflect on its records
any

 

11

--------------------------------------------------------------------------------


 

change in record ownership of any Earned LTIP Units or Vested LTIP Units as a
result of any such Transfer, shall otherwise refuse to recognize any such
Transfer and shall not in any way give effect to any such Transfer.  Except as
provided in this Section 7, this Agreement is personal to the Grantee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.

 

(b)           For purposes of this Agreement, “Family Member” of a Grantee,
means the Grantee’s child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law,
including adoptive relationships, any person sharing the Grantee’s household
(other than a tenant of the Grantee), a trust in which one or more of these
persons (or the Grantee) own more than 50 percent of the beneficial interests,
and a partnership or limited liability company in which one or more of these
persons (or the Grantee) own more than 50 percent of the voting interests.

 

8.             Miscellaneous.

 

(a)         Amendments. This Agreement may be amended or modified only with the
consent of the Company and the Partnership acting through the Committee;
provided that any such amendment or modification which materially adversely
affects the rights of the Grantee hereunder must be consented to by the Grantee
to be effective as against him or her. Notwithstanding the foregoing, this
Agreement may be amended in writing signed only by the Company and the
Partnership to correct any errors or ambiguities in this Agreement and/or to
make such changes that do not materially adversely affect the Grantee’s rights
hereunder. This grant shall in no way affect the Grantee’s participation or
benefits under any other plan or benefit program maintained or provided by the
Company or the Partnership or any of their subsidiaries or affiliates.

 

(b)         Clawback.  The Company has adopted an “Executive Compensation
Clawback Policy” (“Clawback Policy”) applicable to all performance-based
compensation paid or to be paid to the executive officers of the Company. 
Grantee hereby agrees that the series of Award LTIP Units which are awarded
under terms of this Agreement and which may become Earned LTIP Units and Vested
LTIP Units hereunder are and shall remain subject to the Clawback Policy, as the
same may be hereafter amended, modified or supplemented with the approval of the
Committee.  Further, Grantee agrees that should the Committee determine that any
Earned LTIP Units or Vested LTIP Units hereunder must be forfeited by the
Grantee pursuant to the Clawback Policy, Grantee shall tender repayment or
forfeiture of the Earned LTIP Units or Vested LTIP Units, as the case may be, to
the Company in amounts as may be determined from time-to-time by the Committee,
all in accordance with the Clawback Policy.

 

(c)           Incorporation of Plan and Designation; Committee Determinations.
The provisions of the Plan and the Designation are hereby incorporated by
reference as if set forth herein. The Committee will make the determinations and
certifications required by

 

12

--------------------------------------------------------------------------------


 

this Award as promptly as reasonably practicable following the occurrence of the
event or events necessitating such determinations or certifications. In the
event of a Change of Control, the Committee will make such determinations within
a period of time that enables the Company to make any payments due hereunder not
later than the date of consummation of the Change of Control.

 

(d)           Status of LTIP Units; Plan Matters. This Award constitutes an
incentive compensation award under the Plan. The LTIP Units are equity interests
in the Partnership. The number of shares of Common Stock reserved for issuance
under the Plan underlying outstanding Award LTIP Units will be determined by the
Committee in light of all applicable circumstances, including calculations made
or to be made under Section 3, vesting, capital account allocations and/or
balances under the Partnership Agreement, and the exchange ratio in effect
between Partnership Units and shares of Common Stock. The Company will have the
right, at its option, as set forth in the Partnership Agreement, to issue shares
of Common Stock in exchange for Partnership Units in accordance with the
Partnership Agreement, subject to certain limitations set forth in the
Partnership Agreement, and such shares of Common Stock, if issued, will be
issued under the Plan. The Grantee acknowledges that the Grantee will have no
right to approve or disapprove such determination by the Company.

 

(e)           Legend.  The records of the Partnership evidencing the LTIP Units
shall bear an appropriate legend, as determined by the Partnership in its sole
discretion, to the effect that such LTIP Units are subject to restrictions as
set forth herein and in the Partnership Agreement.

 

(f)            Compliance With Law.  The Partnership and the Grantee will make
reasonable efforts to comply with all applicable securities laws. In addition,
notwithstanding any provision of this Agreement to the contrary, no LTIP Units
will become Vested LTIP Units at a time that such vesting would result in a
violation of any such law.

 

(g)           Grantee Representations; Registration.

 

(i)            The Grantee hereby represents and warrants that (A) he or she
understands that he or she is responsible for consulting his or her own tax
advisor with respect to the application of the U.S. federal income tax laws, and
the tax laws of any state, local or other taxing jurisdiction to which the
Grantee is or by reason of this Award may become subject, to his or her
particular situation; (B) the Grantee has not received or relied upon business
or tax advice from the Company, the Partnership or any of their respective
employees, agents, consultants or advisors, in their capacity as such; (C) the
Grantee provides services to the Partnership on a regular basis and in such
capacity has access to such information, and has such experience of and
involvement in the business and operations of the Partnership, as the Grantee
believes to be necessary and appropriate to make an informed decision to accept
this Award; (D) LTIP Units are subject to substantial risks; (E) the Grantee has
been furnished with, and has reviewed and understands, information relating to
this Award; (F) the Grantee has

 

13

--------------------------------------------------------------------------------


 

been afforded the opportunity to obtain such additional information as he or she
deemed necessary before accepting this Award; and (G) the Grantee has had an
opportunity to ask questions of representatives of the Partnership and the
Company, or persons acting on their behalf, concerning this Award.

 

(ii)           The Grantee hereby acknowledges that: (A) there is no public
market for  LTIP Units or Partnership Units into which Vested LTIP Units may be
converted and neither the Partnership nor the Company has any obligation or
intention to create such a market; (B) sales of LTIP Units and Partnership Units
are subject to restrictions under the Securities Act and applicable state
securities laws; (C) because of the restrictions on transfer or assignment of
LTIP Units and Partnership Units set forth in the Partnership Agreement and in
this Agreement, the Grantee may have to bear the economic risk of his or her
ownership of the LTIP Units covered by this Award for an indefinite period of
time; (D) shares of Common Stock issued under the Plan in exchange for
Partnership Units, if any, will be covered by a Registration Statement on
Form S-8 (or a successor form under applicable rules and regulations of the
Securities and Exchange Commission) under the Securities Act, to the extent that
the Grantee is eligible to receive such shares under the Plan at the time of
such issuance and such Registration Statement is then effective under the
Securities Act; and (E) resales of shares of Common Stock issued under the Plan
in exchange for Partnership Units, if any, shall only be made in compliance with
all applicable restrictions (including in certain cases “blackout periods”
forbidding sales of Company securities) set forth in the then applicable Company
employee manual or insider trading policy and in compliance with the
registration requirements of the Securities Act or pursuant to an applicable
exemption therefrom.

 

(h)           Section 83(b) Election.  The Grantee hereby agrees to make an
election to include the Award LTIP Units in gross income in the year in which
the Award LTIP Units are issued pursuant to Section 83(b) of the Code
substantially in the form attached as Exhibit C and to supply the necessary
information in accordance with the regulations promulgated thereunder. The
Grantee agrees to file such election (or to permit the Partnership to file such
election on the Grantee’s behalf) within thirty (30) days after the Award Date
with the IRS Service Center where the Grantee files his or her personal income
tax returns, to provide a copy of such election to the Partnership and the
Company, and to file a copy of such election with the Grantee’s U.S. federal
income tax return for the taxable year in which the Award LTIP Units are issued
to the Grantee. So long as the Grantee holds any Award LTIP Units, the Grantee
shall disclose to the Partnership in writing such information as may be
reasonably requested with respect to ownership of LTIP Units as the Partnership
may deem reasonably necessary to ascertain and to establish compliance with
provisions of the Code applicable to the Partnership or to comply with
requirements of any other appropriate taxing authority.

 

(i)            Tax Consequences.  The Grantee acknowledges that (i) neither the
Company nor the Partnership has made any representations or given any advice
with respect to the tax consequences of acquiring, holding, selling or
converting LTIP Units or making any tax election (including the election
pursuant to Section 83(b) of the Code)

 

14

--------------------------------------------------------------------------------


 

with respect to the LTIP Units and (ii) the Grantee is relying upon the advice
of his or her own tax advisor in determining such tax consequences.

 

(j)            Severability.  If, for any reason, any provision of this
Agreement is held invalid, such invalidity shall not affect any other provision
of this Agreement not so held invalid, and each such other provision shall to
the full extent consistent with law continue in full force and effect.

 

(k)           Governing Law.  This Agreement is made under, and will be
construed in accordance with, the laws of the State of Delaware, without giving
effect to the principles of conflict of laws of such state.

 

(l)            No Obligation to Continue Position as an Employee, Consultant or
Advisor.  Neither the Company nor any affiliate is obligated by or as a result
of this Agreement to continue to have the Grantee as an employee, consultant or
advisor and this Agreement shall not interfere in any way with the right of the
Company or any affiliate to terminate the Grantee’s employment at any time.

 

(m)          Notices.  Any notice to be given to the Company shall be addressed
to the Secretary of the Company at 225 West Washington
Street, Indianapolis, Indiana 46204, and any notice to be given to the Grantee
shall be addressed to the Grantee at the Grantee’s address as it appears on the
employment records of the Company, or at such other address as the Company or
the Grantee may hereafter designate in writing to the other.

 

(n)           Withholding and Taxes.  No later than the date as of which an
amount first becomes includible in the gross income of the Grantee for income
tax purposes or subject to the Federal Insurance Contributions Act withholding
with respect to this Award, the Grantee will pay to the Company or, if
appropriate, any of its affiliates, or make arrangements satisfactory to the
Committee regarding the payment of any United States federal, state or local or
foreign taxes of any kind required by law to be withheld with respect to such
amount; provided, however, that if any LTIP Units or Partnership Units are
withheld (or returned), the number of LTIP Units or Partnership Units so
withheld (or returned) shall be limited to the number which have a fair market
value on the date of withholding equal to the aggregate amount of such
liabilities based on the minimum statutory withholding rates for federal, state,
local and foreign income tax and payroll tax purposes that are applicable to
such supplemental taxable income. The obligations of the Company under this
Agreement will be conditional on such payment or arrangements, and the Company
and its affiliates shall, to the extent permitted by law, have the right to
deduct any such taxes from any payment otherwise due to the Grantee.

 

(o)           Headings.  The headings of paragraphs of this Agreement are
included solely for convenience of reference and shall not control the meaning
or interpretation of any of the provisions of this Agreement.

 

15

--------------------------------------------------------------------------------


 

(p)           Counterparts.  This Agreement may be executed in multiple
counterparts with the same effect as if each of the signing parties had signed
the same document. All counterparts shall be construed together and constitute
the same instrument.

 

(q)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and any successors to the Company and the
Partnership, on the one hand, and any successors to the Grantee, on the other
hand, by will or the laws of descent and distribution, but this Agreement shall
not otherwise be assignable or otherwise subject to hypothecation by the
Grantee.

 

(r)            Section 409A.  This Agreement shall be construed, administered
and interpreted in accordance with a good faith interpretation of Section 409A
of the Code, to the extent applicable. Any provision of this Agreement that is
inconsistent with applicable provisions of Section 409A of the Code, or that may
result in penalties under Section 409A of the Code, shall be amended, with the
reasonable cooperation of the Grantee and the Company and the Partnership, to
the extent necessary to exempt it from, or bring it into compliance with,
Section 409A of the Code.

 

(s)            Delay in Effectiveness of Exchange.  The Grantee acknowledges
that any exchange of Partnership Units for Common Stock or cash, as selected by
the General Partner, may not become effective until six (6) months from the date
the Vested LTIP Units that were converted into Partnership Units became fully
vested.

 

[Remainder of page left intentionally blank]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the        day of April, 2014.

 

 

SIMON PROPERTY GROUP, INC., a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

John Rulli

 

Title:

Executive Vice President

 

 

and Chief Administrative Officer

 

 

 

 

 

 

 

SIMON PROPERTY GROUP, L.P., a Delaware limited partnership

 

 

 

By:

Simon Property Group, Inc., a

 

 

Delaware corporation, its general partner

 

 

 

 

 

By:

 

 

Name:

John Rulli

 

Title:

Executive Vice President

 

 

and Chief Administrative Officer

 

 

 

 

 

 

 

GRANTEE

 

 

 

 

 

 

Name:

 

17

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PAYOUT MATRIX

 

The Committee will determine the number of Award LTIP Units that become Earned
LTIP Units by determining the extent to which the Absolute TSR Goal and the
Relative TSR Goals have been achieved as set forth in the following payout
matrix.

 

 

 

 

 

Relative TSR (TSR %-ile Rank)(2)

 

Absolute TSR(1)

 

vs. MSCI REIT Index

 

vs. S&P 500 Index

 

Weighted 20%

 

Weighted 60%

 

Weighted 20%

 

Performance

 

Payout %
of Target(3)

 

Performance

 

Payout %
of Target(3)

 

Performance

 

Payout %
of Target(3)

 

<=20%

 

0.0%

 

Index -1%

 

0.0%

 

Index -2%

 

0.0%

 

24%

 

33.3%

 

= Index

 

33.3%

 

= Index

 

33.3%

 

27%

 

50.0%

 

Index +1%

 

50.0%

 

Index +2%

 

100.0%

 

30%

 

66.7%

 

Index +2%

 

66.7%

 

 

 

 

 

33%

 

83.3%

 

Index +3%

 

100.0%

 

 

 

 

 

>=36%

 

100.0%

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)     Percentage of total shareholder return over performance period
commencing on the Effective Date, subject to modification in the event of a
Change of Control.

(2)     Percentage of relative performance over performance period commencing on
the Effective Date

(3)     Linear interpolation between payout percentages

 

18

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF LIMITED PARTNER SIGNATURE PAGE

 

The Grantee, desiring to become one of the within named Limited Partners of
Simon Property Group, L.P., hereby accepts all of the terms and conditions of
and becomes a party to, the Eighth Amended and Restated Agreement of Limited
Partnership, dated as of May 8, 2008, of Simon Property Group, L.P. as amended
through this date (the “Partnership Agreement”). The Grantee agrees that this
signature page may be attached to any counterpart of the Partnership Agreement.

 

 

Signature Line for Limited Partner:

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Date:

 

 

 

 

 

 

Address of Limited Partner:

 

 

 

 

 

 

 

 

 

19

--------------------------------------------------------------------------------


 

EXHIBIT C

 

ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF TRANSFER OF
PROPERTY PURSUANT TO SECTION 83(b) OF THE INTERNAL REVENUE CODE

 

The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:

 

1.                  The name, address and taxpayer identification number of the
undersigned are:

 

Name:                                                                                                  
(the “Taxpayer”)

 

Address:

 

Social Security No./Taxpayer Identification No.:       -      -

 

2.                   Description of property with respect to which the election
is being made:  Series 2014 LTIP Units (“LTIP Units”) in Simon Property Group,
L.P. (the “Partnership”).

 

3.                   The date on which the LTIP Units were issued is April     ,
2014.  The taxable year to which this election relates is calendar year 2014.

 

4.              Nature of restrictions to which the LTIP Units are subject:

 

(a)                   With limited exceptions, until the LTIP Units vest, the
Taxpayer may not transfer in any manner any portion of the LTIP Units without
the consent of the Partnership.

 

(b)                   The Taxpayer’s LTIP Units are subject to forfeiture until
they vest in accordance with the provisions in the applicable Award Agreement
and Certificate of Designation for the LTIP Units.

 

5.              The fair market value at time of issue (determined without
regard to any restrictions other than restrictions which by their terms will
never lapse) of the LTIP Units with respect to which this election is being made
was $0.25 per LTIP Unit.

 

6.      The amount paid by the Taxpayer for the LTIP Units was $0.25 per LTIP
Unit.

 

7.      A copy of this statement has been furnished to the Partnership and Simon
Property Group, Inc.

 

Dated:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

20

--------------------------------------------------------------------------------


 

SCHEDULE A TO SERIES 2014 LTIP UNIT AWARD AGREEMENT

 

Award Date:

April     , 2014

 

 

Name of Grantee:

                 

 

 

Number of Award LTIP Units:

                  

 

21

--------------------------------------------------------------------------------
